Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2017

The Court of Appeals hereby passes the following order:

A18A0543. GREGORY MCGRADY v. GREGORY MCLAUGHLIN,
    WARDEN.

      In this habeas action alleging ineffective assistance of counsel, the trial court
entered an order granting the Warden’s motion to disqualify the petitioner’s counsel
and disallowing the amended petition for writ of habeas corpus. The petitioner then
filed a direct appeal to this Court. However, the Supreme Court has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec.
VI, Par. III (4). This appeal is therefore TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/28/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.